 
Exhibit 10.2
 




CHARTER COMMUNICATIONS, INC.
 
EXECUTIVE INCENTIVE PERFORMANCE PLAN


 

 
Article I.  Establishment And Purpose


1.1           Establishment of the Plan.  Charter Communications, Inc. (the
"Company") hereby establishes the Charter Communications, Inc. Executive
Incentive Performance Plan (the "Plan").


1.2           Purpose.  Section 162(m) of the Internal Revenue Code of 1986
limits to $1,000,000 the amount of an employer’s deduction for a fiscal year
relating to compensation for certain executive officers, with exceptions for
specific types of compensation such as performance-based compensation.


This Plan is intended to provide for the payment of qualified performance-based
compensation in the form of bonuses that is not subject to the Section 162(m)
deduction limitation.


1.3           Effective Date.  The effective date of the Plan is January 1,
2011, subject to approval of the material terms of the Plan by the Company's
shareholders.


 
Article II.  Definitions


2.1           Definitions.  Whenever used herein, the following terms will have
the meanings set forth below, unless otherwise expressly provided.  When the
defined meaning is intended, the term is capitalized.


(a)           "Board" means the Board of Directors of the Company.


(b)           "Code" means the Internal Revenue Code of 1986, as amended.


(c)           "Committee" means the Section 162(m) Committee of the Board, or
another committee appointed by the Board to serve as the administrator for the
Plan, which committee at all times consists of persons who are "outside
directors" as that term is defined in the regulations promulgated under Section
162(m) of the Code.


(d)           "Company" means Charter Communications, Inc.


(e)           "Employer" means the Company and any entity that is a subsidiary
or affiliate of the Company.
 
 
 

--------------------------------------------------------------------------------

 

 
(f)           "Participant" for a Performance Period means an officer or other
key employee who is designated  by the Committee as a participant in the Plan
for that Performance Period in accordance with Article III.


(g)           “Target Award” shall mean the maximum amount that may be paid to a
Participant as a bonus for a Performance Period if certain performance criteria
are achieved in the Performance Period.
 
        (h)           “Performance Period” shall mean the fiscal year of the
Company; or any other period designated as a Performance Period by the
Committee.


2.2.           Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
enforced as if the illegal or invalid provision had not been included.


 
Article III.  Eligibility And Participation


3.1           Eligibility.  The Participants in this Plan for any Performance
Period shall be comprised of each employee of the Company who is a “covered
employee” for purposes of Section 162(m) of the Code, or who may be such a
covered employee as of the end of a tax year for which the Company would claim a
tax deduction in connection payment of compensation to such employee, during
such Performance Period and who is designated individually or by class to be a
Participant for such Performance Period by the Committee at the time a Target
Award is established for such employee.


3.2           Participation.  Participation in the Plan will be determined
annually by the Committee.  Employees approved for participation will be
notified of their selection as soon after approval as practicable.


3.3           Termination of Approval.  The Committee may withdraw approval for
a Participant's participation at any time.  In the event of such withdrawal, the
Employee concerned will cease to be a Participant as of the date of such
withdrawal.  The Employee will be notified of such withdrawal as soon as
practicable following the Committee's action.  A Participant who is withdrawn
from participation under this Section will not receive any award for the
Performance Period under this Plan.


 
Article IV.  Performance Criteria


4.1           Target Awards. The Committee shall establish objective performance
criteria for the Target Award of each Participant for each Performance Period in
writing.  Such formula shall be based upon one or more of the following
criteria, individually or in combination, as determined by the Committee in its
discretion shall determine: (a) adjusted EBITDA; (b) adjusted EBITDA less
capital expenditures; (c) revenue; (d) pre-tax or after-tax return on equity;
(e) earnings per share; (f) pre-tax or after-tax net income, as defined by the
Committee; (g)
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
business unit or departmental pre-tax or after-tax income; (h) book value per
share; (i) market price per share; (j) relative  performance to peer group
companies; (k) expense management; and (l) total return to stockholders.  Such
formula shall be sufficiently detailed and objective so that a third party
having knowledge of the relevant performance results could calculate the bonus
amount to be paid to the Participant pursuant to such Target Award formula.


Such Target Award shall be established in writing by the Committee no later than
90 days after the beginning of such Performance Period (but no later than the
time prescribed by Section 162(m) of the Code or the regulations thereunder in
order for the level to be considered pre-established).


4.2           Payment of Bonus.  As a condition to the right of a Participant to
receive any bonus under this Plan, the Committee shall first be required to
certify in writing, by resolution of the Committee or other appropriate action,
that the performance criteria of the Target Award have been achieved and that
the bonus amount of such Target Award has been accurately determined in
accordance with the provisions of this Plan.  For this purpose, approved minutes
of a meeting of the Committee in which the certification is made shall be
treated as written certification.


The Committee shall have the right to reduce the amount payable pursuant to a
Target Award of a Participant in its sole discretion at any time and for any
reason before the bonus is payable to the Participant, based on such criteria as
it shall determine.  Notwithstanding any contrary provision of this Plan, the
Committee may not adjust upwards the amount payable pursuant to a Target Award
subject to this Plan, nor may it waive the achievement of the performance
criteria established pursuant to this Plan for the applicable Performance
Period.


The bonus amount so determined by the Committee shall be paid to the Participant
as soon as administratively practical after the amount of the bonus had been
determined and documented as provided above.  The bonus payable under this Plan
shall be the sole bonus payable to each Participant with respect to a
Performance Period.


The amount payable pursuant to Target Award may be paid in the form of cash, an
award of Restricted Stock or other benefit under the Charter Communications,
Inc. Amended and Restated 2009  Stock Incentive Plan, or any other form of
payment approved by the Committee; provided that the value of such payments at
the time the payment, credit or award is made, does not exceed the dollar amount
of the Target Award.


4.3           Maximum Bonus.  The maximum bonus amount payable to each
Participant for any calendar year Performance Period shall be $10,000,000.


The Committee shall have the power to impose such other restrictions on Target
Awards and bonuses subject to this Plan as it may deem necessary or appropriate
to ensure that such bonuses satisfy all requirements for “performance-based
compensation” within the meaning of Section 162(m) of the Code, the regulations
promulgated thereunder, and any successors thereto.

 
- 3 -

--------------------------------------------------------------------------------

 

Article V.  Rights Of Participation


5.1.           Employment.  Nothing in this Plan will interfere with or limit in
any way the right of the Employer to terminate a Participant's employment at any
time, nor confer upon any Participant any right to continue in the employ of an
Employer.


5.2           Nontransferability.  No right or interest of any Participant in
this Plan will be assignable or transferable or subject to any lien or
encumbrance, whether directly or indirectly, by operation of law or otherwise,
including without limitation execution, levy, garnishment, attachment, pledge,
and bankruptcy.


5.3           No Funding.  Nothing contained in this Plan and no action taken
hereunder will create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant or beneficiary or
any other person. Amounts due under this Plan at any time and from time to time
will be paid from the general funds of the Company.  To the extent that any
person acquires a right to receive payments hereunder, such right shall be that
of an unsecured general creditor of the Company.


5.4           No Rights Prior to Award Approval.  No Participant will have any
right to payment of a bonus pursuant to this Plan unless and until it has been
determined and approved under Section 4.2.


 
Article VI.  Administration


6.1           Administration.  This Plan will be administered by the Committee
according to any rules that it may establish from time to time that are not
inconsistent with the provisions of the Plan.


6.2           Expenses of the Plan.  The expenses of administering the Plan will
be borne by the Company.


 
Article VII.  Requirements Of Law


7.1           Governing Law.  The Plan will be construed in accordance with and
governed by the laws of the State of Missouri.


7.2           Withholding Taxes.  The Company has the right to deduct from all
payments under this Plan any Federal, State, or local taxes required by law to
be withheld with respect to such payments.


 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
Article VIII.  Amendment And Termination


8.1           Amendment and Termination.  The Committee, in its sole and
absolute discretion may modify or amend any or all of the provisions of this
Plan at any time and from time to time, without notice, and may suspend or
terminate it entirely.


 
Article IX.  Shareholder Approval


9.1           Shareholder Approval.  This Plan shall be subject to approval by
the affirmative vote of a majority of the shares cast in a separate vote of the
shareholders of the Company at the 2011 Annual Meeting of Shareholders, and such
shareholder approval shall be a condition to the right of a Participant to
receive any bonus hereunder.


The undersigned hereby certifies that this Plan was duly adopted by the Board at
its meeting on December 15, 2010.




 

 By:     /s/ Richard R. Dykhouse                                      Richard R.
Dykhouse, Vice President,     Associate General Counsel and Corporate    
Secretary

 
 




 
- 5 -
 